DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed on August 26, 2021.
 Claims 6, 7, 25-28, and 30 have been amended.
No Claims have been cancelled.
No Claims have been added.
Claims 1-30 are currently pending.
Response to Arguments
Applicant's arguments filed on August 26, 2021 have been fully considered but they are not persuasive. 
The applicant argues on page 18 of the applicant’s remarks/arguments that Huang fails to disclose “a full duplex slot format indicator that is associated with at least one full duplex slot that is to be used for full duplex communication.” 
The examiner respectfully disagrees. Huang discloses Based on definition of group common PDCCH, different group common PDCCH may indicate different SFI. NW may adjust slot format based on DL/UL traffic amount of different group. Some downlink symbol(s) of one slot format (for a group) may be partially or fully overlaps with some uplink symbol(s) of another slot format (for another group) in time domain. If the  ([0228]).
Based on the above disclosure and others Huang suggests a full duplex slot format indicator that is associated with at least one full duplex slot that is to be used for full duplex communication. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 25-30 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Haung et al. (US Patent 2019/0053227, hereinafter Huang).
Regarding claims 1, 25, 27, 29, Huang discloses a method and apparatus of wireless communication (Figs. 1, 2, 3, 13, 14) performed by a user equipment (UE) (116, 122), comprising:
a memory(310); and one or more processors  (308) operatively coupled to the memory, the memory and the one or more processors ([0038]) configured to:
(112), information identifying a slot configuration indicating a slot format for each of a plurality of slots for a wireless communication link between the UE and the BS(Abstract, [0005], [0228], [0270]-[0285], which recites the network node transmits a first SFI to a UE, wherein the first SFI indicates transmitted direction of symbols of a first set of slots. The network node transmits a second SFI carried by a group common PDCCH to the UE, wherein the second SFI indicates transmitted direction of symbols of a second set of slots), 
wherein the information identifying the slot configuration includes a full duplex slot format indicator that is associated with at least one full duplex slot that is to be used for full duplex communication(Abstract, [0005], [0228], [0270]-[0285], which recites the SFI includes a full duplex slots); and 
communicating, based at least in part on receiving the information identifying the slot configuration, with the BS using the at least one full duplex slot(Abstract, [0005], [0228], [0270]-[0285], which recites the SFI includes a full duplex slots).  
Regarding claim 2, Huang discloses the method of claim 1, wherein the information identifying the slot configuration is included in at least one of: a radio resource control (RRC) communication, a medium access control element (MAC-CE) communication, or a downlink control information (DCI) communication ([0022],[0041],[0094],[0182],[0223-[0226],[0231]-[0238],[0174]).  
Regarding claim 3, Huang discloses the method of claim 1, wherein the information identifying the slot configuration is included in a radio resource control (RRC) communication; and wherein the slot configuration is indicated in a semi-static ([0022],[0041],[0055]-[0062],[0073] -[0094],[0109],[0182],[0223-[0226],[0231]-[0238],[0174]).   
Regarding claim 4, Huang discloses the method of claim 1, wherein the information identifying the slot configuration is included in a downlink control information (DCI) communication; and wherein the slot configuration is indicated in a dynamic slot indication([0022],[0041],[0055]-[0062],[0073] -[0094],[0109],[0182],[0223-[0226],[0231]-[0238],[0174]).   
Regarding claim 5, Huang discloses the method of claim 4, wherein the dynamic slot indication specifies that a flexible slot, indicated in a semi-static slot configuration, is to be used as the at least one full duplex slot([0022],[0041],[0055]-[0062],[0073] -[0094],[0109],[0182],[0223-[0226],[0231]-[0238],[0174]).   
Regarding claim 6, Huang discloses the method of claim 1, wherein communicating with the BS using the at least one full duplex slot comprises: transmitting, to the BS, uplink data in a plurality of uplink slots identified in the slot configuration; receiving, in the at least one full duplex slot and while transmitting the uplink data, an indication from the BS to switch a subset of the uplink slots to downlink slots; switching, based at least in part on receiving the indication, the subset of the uplink slots to the downlink slots; and receiving, from the BS, downlink data in the downlink slots([0022],[0041],[0055]-[0062],[0073] -[0094],[0109],[0182],[0223-[0226],[0231]-[0238],[0174]).     
Regarding claim 7, Haung discloses the method of claim 1, wherein communicating with the BS using the at least one full duplex slot comprises: receiving, from the BS, downlink data in a plurality of downlink slots identified in the slot ([0022],[0041],[0055]-[0062],[0073] -[0094],[0109],[0182],[0223-[0226],[0231]-[0238],[0174]).    
Regarding claim 8, Huang discloses the method of claim 1, wherein communicating with the BS using the at least one full duplex slot comprises: determining whether to simultaneously receive a first communication and transmit a second communication in the at least one full duplex slot; and communicating, based at least in part on determining whether to simultaneously receive the first communication and transmit the second communication in the at least one full duplex slot, with the BS using the at least one full duplex slot([0022],[0041],[0055]-[0062],[0073] -[0094],[0109],[0182],[0223-[0226],[0231]-[0238],[0174]).     
Regarding claims 26,28, 30, Huang discloses the UE of claim 25, wherein the one or more processors, when communicating with the BS using the at least one full duplex slot, are configured to: transmit, to the BS, uplink data in a plurality of uplink slots identified in the slot configuration([0022],[0041],[0055]-[0062],[0073] -[0094],[0109],[0182],[0223-[0226],[0231]-[0238],[0174]); receive, in the at least one full duplex slot and while transmitting the uplink data, an indication from the BS to switch a subset of the uplink slots to downlink slots; switch, based at least in part on receiving the indication, the subset of the uplink slots to the downlink slots; and receive, from the ([0022],[0041],[0055]-[0062],[0073] -[0094],[0109],[0182],[0223-[0226],[0231]-[0238],[0174]).       
Allowable Subject Matter
Claims 9-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/           Primary Examiner, Art Unit 2461